 


109 HR 1229 IH: Federal Consent Decree Fairness Act
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1229 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Blunt (for himself, Mr. Cooper, Mrs. Blackburn, Mr. Chabot, Mr. Davis of Tennessee, Mr. DeLay, Mr. Ford, Mr. Franks of Arizona, Mr. Gordon, Mr. Jones of North Carolina, Mr. Matheson, Mr. Tanner, Mr. Wamp, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend chapter 111 of title 28, United States Code, to limit the duration of Federal consent decrees to which State and local governments are a party, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Consent Decree Fairness Act.
2.FindingsCongress finds the following:
(1)Consent decrees are made for remedying violations of rights, and they should not be used to advance any policy extraneous to the protection of those rights.
(2)Consent decrees are also made for protecting the party who faces imminent injury and should not be expanded to apply to parties not involved in the litigation.
(3)In structuring consent decrees, courts should take into account the interests of State and local governments in managing their own affairs.
(4)Consent decrees should, whenever possible, be structured to give due deference to the policy judgments of State and local officials as to how to obey the law.
(5)Courts should not impose consent decrees that require technically complex and evolving policy choices, especially in the absence of judicially discoverable and manageable standards.
(6)Consent decrees should not be unlimited, but should contain an explicit and realistic strategy for ending court supervision.
3.Limitation on consent decrees
(a)In generalChapter 111 of title 28, United States Code, is amended by adding at the end the following:

1660.Consent decrees
(a)DefinitionsIn this section:
(1)The term consent decree—
(A)means any final order that imposes injunctive relief against a State or local government, or a State or local official sued in his or her official capacity, is entered by a court of the United States, and is based in whole or part upon the consent or acquiescence of the parties;
(B)does not include private settlements; and
(C)does not include any final order entered by a court of the United States—
(i)to implement a plan to end segregation of students or faculty on the basis of race, color, or national origin in elementary schools, secondary schools, or institutions of higher education; or
(ii)to remedy discrimination on the basis of race in an action brought under title VI or VII of the Civil Rights Act of 1964.
(2)The term special master means any person, regardless of title or description given by the court, who is appointed by a court of the United States under rule 53 of the Federal Rules of Civil Procedure, rule 48 of the Federal Rules of Appellate Procedure, or similar Federal law.
(b)Limitation on duration
(1)In generalA State or local government, or a State or local official sued in his or her official capacity, or a successor to such official, may file a motion under this section with the court that entered a consent decree to modify or vacate the consent decree upon the earlier of—
(A)4 years after a consent decree is originally entered by a court of the United States, regardless of whether the consent decree has been modified or reentered during that period; or
(B)in the case of a civil action in which—
(i)a State is a party (including an action in which a local government is also a party), the expiration of the term of office of the highest elected State official who authorized the consent of the State in the consent decree; or
(ii)a local government is a party and the State encompassing the local government is not a party, the expiration of the term of office of the highest elected local government official who authorized the consent of the local government to the consent decree.
(2)Burden of proofWith respect to any motion filed under paragraph (1), the burden of proof shall be on the party who originally filed the civil action to demonstrate that the continued enforcement of a consent decree is necessary to uphold a Federal right.
(3)Ruling on motionNot later than 90 days after the filing of a motion under this subsection, the court shall rule on the motion.
(4)Effect pending rulingIf the court has not ruled on the motion to modify or vacate the consent decree during the 90-day period described under paragraph (3), the consent decree shall have no force or effect for the period beginning on the date following that 90-day period through the date on which the court enters a ruling on the motion.
(c)Special masters
(1)CompensationThe compensation to be allowed to a special master overseeing any consent decree under this section shall be based on an hourly rate not greater than the hourly rate established under section 3006A of title 18, for payment of court-appointed counsel, plus costs reasonably incurred by the special master.
(2)TerminationIn no event shall the appointment of a special master extend beyond the termination of the relief granted in the consent decree..
(b)Technical and conforming amendmentThe table of sections for chapter 111 of title 28, United States Code, is amended by adding at the end the following:


1660. Consent decrees.
4.Effective dateThe amendments made by this Act shall take effect on the date of enactment of this Act and apply to all consent decrees regardless of—
(1)the date on which the final order of a consent decree is entered; or
(2)whether any relief has been obtained under a consent decree before the date of enactment of this Act. 
 
